Luke, J.
In this case the maker of the note sued on sought to set up a defense which might - have been good against the original payee, but was not good as against an innocent holder for value. The court ex-*604eluded evidence by which it was attempted to show equities existing between the maker and the original payee. Held,-. It was not error to exclude such evidence. The maker of the note could not, as against the holder who was suing, and who by the evidence was shown to be an innocent holder for value, testify to a state of facts which would render the note a conditional promise to pay. If there was a failure of consideration in the note, the subsequent taker, the plaintiff, was protected against such defense. See Burch v. Pope, 114 Ga. 334(1) (40 S. E. 227). It was not error for the court to direct a verdict against the defendant for the sum sued for.
Decided April 13, 1921.
Complaint; from city court of Hall county- — -Judge J. B. Jones presiding. November 15, 1920. ,
E. V. Johnson, B. P. Gaillard Jr., for plaintiff in error.
Joseph G. Collins, contra.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.